Citation Nr: 0527266	
Decision Date: 10/06/05    Archive Date: 10/17/05

DOCKET NO.  03-18 038	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial rating higher than 20 percent for 
postoperative residuals of an anterior cruciate ligament 
repair of the left knee.  





ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel







INTRODUCTION

The veteran had active military service from May 1980 until 
retiring in September 2000.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions of the Roanoke, Virginia, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
RO issued a decision in October 2002 that, in part, denied 
service connection for residuals of a ligament strain of the 
left leg (claimed as shin splints).  As well, the RO granted 
service connection for postoperative residuals of an anterior 
cruciate ligament repair of the left knee; a 10 percent 
evaluation was at first assigned for this disability, 
retroactively effective from October 1, 2000.  The RO also 
granted service connection for bilateral hearing loss; a 
noncompensable evaluation was assigned for that disability, 
also effective October 1, 2000.  In a more recent April 2003 
decision, the RO assigned a higher 20 percent evaluation for 
the postoperative residuals of the anterior cruciate ligament 
repair of the left knee, with the same retroactive effective 
date of October 1, 2000, as the prior rating.  The veteran 
wants an even higher initial rating for this condition.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  See also AB v. 
Brown, 6 Vet. App. 35, 39 (1993).

The Board issued a decision in June 2004 denying service 
connection for a ligament strain of the left leg (claimed as 
shin splints).  As well, the Board denied an initial rating 
higher than zero percent, i.e., noncompensable, for bilateral 
hearing loss.  Additionally, the Board remanded to the RO the 
claim for a higher initial rating for the postoperative 
residuals of an anterior cruciate ligament repair of the left 
knee for further development and consideration.  

In a June 2005 decision, on remand, the RO confirmed and 
continued the initial 20 percent rating assigned for the 
postoperative residuals of the anterior cruciate ligament 
repair of the left knee, under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257.  As well, however, the RO granted service 
connection for degenerative arthritis of the left knee and 
assigned a separate 10 percent rating for this additional 
disability under 38 C.F.R. § 4.71a, Diagnostic Codes 5003-
5010.

The RO assigned the separate rating for the arthritis (under 
DCs 5003-5010), apart from the rating for the other 
impairment of the left knee, e.g., recurrent subluxation and 
lateral instability (under DC 5257), to comply with the 
holdings in precedent decisions of VA's General Counsel.  See 
VAOGCPREC 23-97 (July 1, 1997; revised July 24, 1997) and 
VAOGCPREC 9-98 (August 14, 1998).  The veteran has not 
appealed the rating assigned for his arthritis, specifically 
- only the other rating for his instability, etc.  So to the 
extent he has functional impairment attributable to the 
arthritis, this issue is not currently before the Board.  
38 C.F.R. § 20.200 (2004).


FINDING OF FACT

Since October 1, 2000, the veteran has had no more than 
moderate impairment in his left knee (apart from that due to 
his arthritis) from the postoperative residuals of the 
anterior cruciate ligament repair.


CONCLUSION OF LAW

The criteria are not met for an initial rating higher than 20 
percent for the postoperative residuals of the anterior 
cruciate ligament repair of the left knee.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is  required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the RO's initial adjudication of the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

In this case, VA notified the claimant, cumulatively, by 
letters dated in November 2001 and June 2004 that VA would 
obtain all relevant evidence in the custody of a Federal 
department or agency.  He also was advised that it was his 
responsibility to provide a properly executed release (e.g., 
a VA Form 21-4142) so that VA could request medical treatment 
records from private medical providers.  Further, the rating 
decision appealed and the statement of the case (SOC) and 
supplemental statements of the case (SSOCs), especially when 
considered together, discussed the pertinent evidence, 
provided the laws and regulations governing the claim, and 
essentially notified the claimant of the evidence needed to 
prevail.  The duty to notify of necessary evidence and of the 
respective responsibilities, his and VA's, for obtaining or 
presenting that evidence has been fulfilled.

As for assisting him with his claim, the claimant's service 
medical records (SMRs) are on file, as are his VA medical 
records.  There is no indication that other Federal 
department or agency records exist that should be requested.  
He has not identified medical records from a non-VA medical 
sources that must be obtained.  The claimant was asked to 
advise VA if there was any other information or evidence he 
considered relevant to his claim so that VA could help him by 
getting that evidence.  He also was advised what evidence VA 
had requested and notified in the SOC and SSOCs what evidence 
had been received.  There is no indication that any pertinent 
evidence was not received, which is obtainable.  Therefore, 
the duty to notify of inability to obtain records does not 
arise in this case.  Id.  Thus, VA's duty to assist has been 
fulfilled. 

As for the timing of his VCAA notice, the November 2001 
letter from the RO advising the claimant of his rights in 
VA's claims process predated the RO's October 2002 decision 
initially adjudicating his claim.  Accordingly, that VCAA 
letter complied with the sequence of events (i.e., letter 
before initial adjudication) stipulated in the Pelegrini II 
decision.  Also bear in mind that November 2001 letter was in 
the context of the veteran attempting to establish his 
entitlement to service connection for the condition at issue, 
and the RO subsequently granted service connection for 
postoperative residuals of the anterior cruciate repair of 
the left knee in its October 2002 adjudication.  And 
although, technically speaking, VA did not have a legal 
obligation to send the additional VCAA notice in June 2004 - 
concerning the downstream claim for a higher initial rating 
- the fact that the RO did was more of a courtesy gesture 
and certainly goes against any notion the veteran somehow has 
been prejudiced.  See VAOPGCPREC 8-2003 (Dec. 22, 2003); 
Stegall v. West, 11 Vet. App. 268 (1998).


Legal Criteria

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities and the 
criteria that must be met for specific ratings.  
The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history.  38 C.F.R. § 4.2 (2004); see, too, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  



Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2004).  All 
reasonable doubt is resolved in the veteran's favor.  
38 C.F.R. § 4.3 (2004).

As alluded to, since the veteran takes issue with the initial 
rating assigned when service connection was granted for 
postoperative residuals of an anterior cruciate ligament 
repair of the left knee, the Board must evaluate the relevant 
evidence since the effective date of the award; it may assign 
separate ratings for separate periods of time based on facts 
found, a practice known as "staged" ratings.  Fenderson, 
at 125-26.

A 10 percent rating is warranted for slight knee impairment 
involving recurrent subluxation or lateral instability.  A 20 
percent rating is warranted for moderate knee impairment.  A 
30 percent rating is warranted for severe knee impairment.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.  

A 20 percent rating is warranted dislocated semilunar 
cartilage, with frequent episodes of "locking," pain, and 
effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 
5258.  

A 10 percent rating is warranted for removal of semilunar 
cartilage, when symptomatic.  38 C.F.R. § 4.71a, Diagnostic 
Code 5259.  

Analysis

The veteran's service medical records disclose that he 
injured his left knee in a skiing accident in December 1999.  
An MRI in March 2001 showed a left knee anterior cruciate 
ligament (ACL) tear and a complex tear of the posterior horn 
and body of the medial meniscus. He underwent a left knee ACL 
reconstruction in November 2001 at a military hospital.  
Grade 1-A chondromalacia was seen during the procedure.

When examined by VA in April 2002, the veteran reported that 
his left knee exhibited pain, weakness, stiffness, swelling, 
inflammation, occasional locking, fatigue and lack of 
endurance.  It was found that range of motion in his left 
knee was from 0 to 130 degrees (extension to flexion), with 
pain at the 130-degrees extreme.  He also experienced pain at 
10 degrees of extension.  The drawer test showed signs of 1/2 
cm laxity of the left knee.  

During a more recent VA examination in February 2005, the 
veteran reported that his left knee soreness made it 
difficult to go down stairs.  He indicated that he gave up 
running and avoided tennis and racquetball because of knee 
pain.  He mentioned that he could play golf, but no longer 
walked and, instead, used a cart.  He stated that he must 
wear a knee brace when mowing the lawn or shoveling snow.  

Objective clinical evaluation of the knee revealed mild 
laxity in the ACL.  Also, the veteran was unable to 
completely extend the knee, and it was felt this would 
probably contribute to some mild instability in the joint.  
He lacked about 10 degrees of full extension.  He had 140 
degrees of flexion.  He walked without a significant limp, 
though he claimed a little "misalignment" of his gait with 
prolonged walking.  A palpable click (crepitus) was felt when 
he extended the knee from a position of partial flexion.  The 
examiner pointed out that he was unable to find any decrease 
of range of motion in the veteran's left knee from 
repetitious use, or any weakened movement, instability or 
incoordination.  

X-rays of the left knee showed mild degenerative changes.  
There appeared to be a loose body in the knee joint, but it 
did not appear to be causing any problem such as moving 
around in the joint.  

As indicated, the severity of the postoperative residuals at 
issue - including any recurrent subluxation and lateral 
instability, are primarily determined according to the 
criteria of Diagnostic Code 5257.  This, as mentioned, is 
aside from any functional impairment the veteran may have 
from the degenerative arthritis in this knee under DCs 5003 
and 5010 - including any associated limitation of motion 
under DCs 5260 and 5261, because he already has a separate 
rating to compensate him for this additional disability and 
he has not appealed the initial rating he received.

And insofar as the extent of the functional impairment 
specifically at issue under DC 5257, the medical evidence of 
record shows the veteran has no more than mild instability in 
his left knee.  The knee joint exhibits some grinding or 
crepitus with motion.  At the same time, however, there is no 
effusion into the joint.  He has X-ray evidence of a loose 
body in the knee joint, but this was not shown to result in 
any functional loss; it was merely an incidental finding.  A 
20 percent evaluation has been assigned for moderate knee 
impairment under Diagnostic Code 5257.  In order to be 
entitled to a rating higher than 20 percent, there must be 
objective evidence of severe knee impairment.  This has not 
been demonstrated at any time during the appeal period.  The 
doctors who have examined and evaluated the veteran's left 
knee have described the extent of his impairment from laxity 
and instability, etc., as mostly "mild."  See, in 
particular, the report of his most recent VA examination in 
February 2005.  His current 20 percent rating presumes he has 
at least "moderate" overall impairment from these symptoms, 
so he already is receiving greater compensation than actually 
clinically indicated.  And the doctor's use of these terms in 
assessing the severity of his laxity, instability, etc., 
while not altogether dispositive of his claim for a higher 
initial rating, is nonetheless probative evidence to be 
considered in making this determination.  38 C.F.R. §§ 4.2, 
4.6.

In addition to considering Diagnostic Code 5257, the Board 
also has considered whether the veteran is entitled to 
additional compensation under DC 5258 pertaining to 
dislocated semilunar cartilage.  But there are no objective 
clinical indications of dislocated semilunar cartilage, 
accompanied by frequent episodes of "locking," pain and 
effusion into the joint.  In any event, even if there were, 
the postoperative residuals of the anterior cruciate ligament 
repair of the left knee are already assigned a 20 percent 
rating under Diagnostic Code 5257, and dislocated semilunar 
cartilage can only receive a maximum rating of 20 percent 
under DC 5258.  



Keep in mind the manifestations of knee disability 
contemplated by DC 5258 are already included in the 20 
percent rating now assigned under DC 5257.  The evaluation of 
the same disability under various diagnoses, called 
"pyramiding," is to be avoided.  It would constitute the 
prohibited practice of "pyramiding" to rate any dislocation 
of semilunar cartilage now present under more than one of the 
applicable diagnostic codes discussed above, since, in this 
case, they are all for application to the same underlying 
condition.  38 C.F.R. § 4.14 (2004).

Further, the Board also has considered evaluating the 
veteran's left knee disability under Diagnostic Code 5259 
pertaining to symptomatic removal of semilunar cartilage.  
However, as mentioned, he has been assigned a 20 percent 
rating under Diagnostic Code 5257, yet the symptomatic 
removal of semilunar cartilage only warrants assignment of a 
maximum rating of 10 percent under DC 5259.  Also, for the 
same reason discussed above with respect to Diagnostic Code 
5258, a separate rating may not be assigned for his left knee 
disability under Diagnostic Code 5259.  Any symptomatic 
residuals of the left knee surgery during service are 
included in the 20 percent rating now assigned under 
Diagnostic Code 5257.

The Board has considered, as well, whether a "staged" rating 
is appropriate under the circumstances of this case.  The 
record, however, does not support assigning different 
percentage disability ratings during the period in question 
since the veteran's left knee has not been more than 20-
percent disabled from laxity, instability, etc., at any time 
since filing his claim.  Fenderson, supra.  
And, again, to the extent he has additional functional 
impairment from the degenerative arthritis with associated 
limitation of motion (under DCs 5003, 5010, 5260 and 5261), 
the RO already has assigned a separate rating, so somewhat 
akin to a staged rating, to compensate him for this 
additional disability.



For these reasons, the claim for an initial rating higher 
than 20 percent for postoperative residuals of anterior 
cruciate ligament repair of the left knee must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
current appeal.  38 C.F.R. § 4.3; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).  38 U.S.C.A. 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991). 


ORDER

The claim for an initial rating higher than 20 percent for 
postoperative residuals of an anterior cruciate ligament 
repair of the left knee is denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


